United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
N.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
BARKSDALE AIR FORCE BASE, LA,
Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1882
Issued: March 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal from the February 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.2
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment due to her accepted conditions.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant asserted that she should receive a schedule award and provided additional evidence in
support of her claim. However, the Board has no jurisdiction to review this evidence for the first time on appeal. 20
C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

FACTUAL HISTORY
On August 10, 1971 appellant, then a 42-year-old secretary, was injured when her right
shoe heel got caught in her dress, causing her to fall at work. She noted that she fell and bruised
her right hand, left leg at the ankle, and twisted her right arm, shoulder, neck, entire back, and
left leg. Appellant did not initially stop work. OWCP accepted her claim for neck and low back
strain. It also accepted the claim for displacement of cervical intervertebral disc without
myelopathy, intervertebral disc disorder with myelopathy, lumbar region, and degeneration of
lumbar intervertebral disc. Additionally, as a result of lumbar traction, OWCP accepted injury to
the teeth and a dental restoration cost.3 Appellant received appropriate compensation benefits.4
In a January 8, 2013 report, Dr. Austin Gleason, III, a Board-certified orthopedic
surgeon, noted appellant’s history of injury and treatment and provided an impairment rating
utilizing the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(6th ed. 2009) (hereinafter A.M.A., Guides). For the cervical spine, Dr. Gleason referred to page
564, under motion segment lesions, for single level herniated disc and fusion, and diagnosed a
class 2 impairment, or 11 percent to the total body. Regarding the lumbar spine, he referred to
Table 17-4,5 under motion segment lesions, for a two level spinal stenosis requiring
decompression and diagnosed a class 3 impairments which gave her 19 percent impairment to
the total body. Dr. Gleason used the Combined Values Chart to combine the 11 percent for the
cervical spine with the 19 percent for the lumbar spine to equal 28 percent impairment to the
total body.6
On April 18, 2013 appellant filed a claim for a schedule award.
In a May 9, 2013 report, OWCP medical adviser noted that Dr. Gleason’s report was
insufficient, as the A.M.A., Guides did not allow for a schedule award to the spine. He
explained that a diagnosed injury originating in the spine could be considered only to the extent
that it resulted in permanent impairment of the extremities as manifested through spinal nerve
impairment and was best determined using the method discussed in the July/August 2009 issue
of The Guides Newsletter.7 OWCP medical adviser opined that Dr. Gleason’s report was not
3

The record reflects that appellant had preexisting conditions to include: bilateral carpal tunnel syndrome;
bilateral total knee replacements; rheumatoid arthritis; restless leg syndrome; and fibromyalgia. On February 5,
1980, appellant underwent excision of right calcific sebdeltoid bursitis, excision bilateral bunions, excision tailor’s
bunions, and excision bilateral neurofibromas.
4

Appellant stopped work on January 13, 1972 and underwent surgery on March 23, 1972 for excision of a
herniated disc. The record reflects that on September 5, 1983 she was involved in an off-duty automobile accident
in which she sustained right shoulder, right arm, neck, and low back and left leg pain. On December 1, 1980 OWCP
terminated appellant’s wage-loss compensation. On November 6, 2001 it accepted a March 21, 2001 claim for a
recurrence. Appellant subsequently retired.
5

A.M.A., Guides 570.

6

Id. at 542, Table 17-8.

7

Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter (A.M.A., Chicago,
IL), July/August 2009.

2

sufficiently rationalized and advised that a second opinion should be obtained to determine the
extent of impairment.
By letter dated May 24, 2013, OWCP referred appellant for a second opinion, along with
a statement of accepted facts, a set of questions and the medical record to Dr. John Sklar, a
Board-certified internist.
In a July 11, 2013 report, Dr. Sklar reported his examination of appellant on July 3, 2013
and described appellant’s history of injury and treatment. He found that, as appellant was unable
to stand or ambulate, he was unable to conduct an examination. Dr. Sklar examined her and
determined that the findings were consistent with the diagnoses of chronic nonspecific upper and
lower back pain, which was a “symptom more of [appellant’s] fibromyalgia than it would be of
her work injury many years ago.” He noted that spinal imaging revealed multiple level
degenerative disease in the cervical and lumbar region, without any specific evidence of a lesion,
which could be connected to appellant’s complaints. Dr. Sklar determined that electrodiagnostic
testing was repeatedly negative for any evidence of radiculopathy and he found no evidence of
radiculopathy affecting the upper or lower extremities related to her cervical and lumbar
conditions. He advised that there was no evidence of peripheral neuropathy and that
electrodiagnostic testing failed to demonstrate evidence of radiculopathy. Dr. Sklar concluded
that under the A.M.A., Guides appellant had zero percent impairment for each upper and lower
extremity.
OWCP referred the record to an OWCP medical adviser. In an October 28, 2013 report,
OWCP medical adviser reviewed the record and the statement of accepted facts. He determined
that the date of maximum medical improvement was July 3, 2013, the date of Dr. Sklar’s
evaluation. OWCP medical adviser agreed with Dr. Sklar’s finding of zero percent impairment
of the upper and lower extremities.
In an October 30, 2013 decision, OWCP denied appellant’s claim for a schedule award.
Although there was no request for reconsideration of the schedule award decision, on
February 26, 2014 it reiterated the denial of the schedule award. OWCP found that the medical
evidence did not demonstrate a measurable impairment and the requirements were not met for
entitlement to a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA8 sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.9 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.10 The A.M.A., Guides has been adopted by the implementing regulations as the
8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8107.

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

3

appropriate standard for evaluating schedule losses.11 For decisions issued after May 1, 2009,
the sixth edition will be used.12
In addressing upper and lower extremity impairments, the sixth edition requires
identifying the impairment for the Class of Diagnosis (CDX), which is then adjusted by grade
modifiers based on Functional History (GMFH), Physical Examination (GMPE) and Clinical
Studies (GMCS).13 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCSCDX).14
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.15 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.16
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the sixth edition of the A.M.A., Guides.
In support of her claim for a schedule award, appellant submitted a January 8, 2013
report from Dr. Gleason, who opined that she had 28 percent impairment to the total body.
FECA, however, does not provide for a schedule award based on whole person impairment.17 As
Dr. Gleason did not provide an impairment rating in accordance with the requirements of FECA,
his report is of limited probative value.
On May 24, 2013 OWCP referred appellant for a second opinion examination, along with
a statement of accepted facts, a set of questions and the medical record to Dr. Sklar, a Boardcertified internist. In his July 11, 2013 report, Dr. Sklar determined that the findings were
consistent with the diagnoses of chronic nonspecific upper and lower back pain, which was a
“symptom more of [appellant’s] fibromyalgia than it would be of her work injury many years
ago.” Dr. Sklar explained that spinal imaging revealed multiple level degenerative disease in the
11

20 C.F.R. § 10.404.

12

FECA (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013).
13

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

14

Id. at 521.

15

L.J., Docket No. 10-1263 (issued March 3, 2011).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
17

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither FECA, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).

4

cervical and lumbar region, without any specific lesion which could be connected with
appellant’s complaints. He determined that, as repeat electrodiagnostic testing was negative for
any evidence of radiculopathy affecting the upper or lower extremities related to her cervical and
lumbar conditions, appellant had zero percent impairment for each upper extremity and lower
extremity.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides.18
In an October 28, 2013 report, OWCP medical adviser noted appellant’s history and
reviewed Dr. Sklar’s report. He concurred with Dr. Sklar and concluded that there was no basis
to rate any impairment to a scheduled body member.
The evidence of record at the time of OWCP’s February 26, 2014 decision is insufficient
to establish ratable impairment to a scheduled body member as a result of appellant’s accepted
conditions.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award.

18

Supra note 12 at Chapter 2.808.6(d) (August 2002).

5

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

